Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of April 3, 2008, is by
and between Deerfield ED Corporation, a Delaware corporation (the “Company”) and
Deerfield Private Design Fund, L.P., a Delaware limited partnership
(“Subscriber”).

 

Background Statement

 

Subscriber is willing to irrevocably subscribe for and acquire, and the Company
is willing to issue to Subscriber, shares of the Company’s common stock in
accordance with the terms and conditions of this Agreement.

 

Statement of Agreement

 

The parties hereto agree as follows:

 

1.                                       Issuance and Acquisition of Stock

 


(A)                                  ACQUISITION OF STOCK.  SUBJECT TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT, SUBSCRIBER AGREES TO ACQUIRE FROM THE COMPANY
FOR INVESTMENT, AND THE COMPANY AGREES TO ISSUE TO SUBSCRIBER, THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK (THE “SHARES”) FOR THE AGGREGATE PURCHASE
PRICE (THE “PURCHASE PRICE”) AND ON THE DATES (EACH A “CLOSING DATE”) SET FORTH
BELOW:

 

Date

 

Number of Shares

 

Purchase Price

 

On or before the 15th Business Day after the execution of this Agreement

 

1,277

 

$

1,276,666.50

 

Within 2 Business Days after August 29, 2008

 

1,277

 

$

1,276,666.50

 

Within 2 Business Days after November 29, 2008

 

1,277

 

$

1,276,666.50

 

Within 2 Business Days after VIVUS publicly issues its earnings report for the
4th quarter of its 2008 fiscal year

 

1,277

 

$

1,276,666.50

 

Within 2 Business Days after May 30, 2009

 

1,277

 

$

1,276,666.50

 

Within 2 Business Days after August 29, 2009

 

1,275

 

$

1,276,667.50

 

Total

 

7,660

 

$

7,660,000.00

 

 

For purposes of this Agreement, “Business Day” means any day other than
Saturday, Sunday or a day on which banks in the City of New York are authorized
or required to be closed.

 


(B)                                 CLOSING; PAYMENT; ISSUANCE.  ON EACH CLOSING
DATE, SUBSCRIBER SHALL DELIVER TO THE COMPANY THE PURCHASE PRICE IN IMMEDIATELY
AVAILABLE FUNDS, AND THE COMPANY SHALL ISSUE TO AND REGISTER IN THE NAME OF
SUBSCRIBER ONE OR MORE CERTIFICATES EVIDENCING THE SHARES PURCHASED BY
SUBSCRIBER ON SUCH CLOSING DATE.

 

--------------------------------------------------------------------------------


 

(c)                                  Condition Precedent.  Subscriber shall have
no obligation to acquire the Shares at any time when VIVUS, Inc., a Delaware
corporation (“VIVUS”), is in breach of that certain Funding and Royalty
Agreement between the Company and VIVUS (as amended, the “Funding Agreement”).

 

2.                                       Subscriber’s Representations,
Warranties and Agreements.  All representations and warranties of Subscriber
contained herein are made as of the date hereof.

 


(A)                                  INVESTMENT INTENTION.  SUBSCRIBER
UNDERSTANDS THAT THE SHARES HAVE NOT BEEN REGISTERED, AND THAT THERE IS NO PLAN
OR INTENTION BY THE COMPANY TO SO REGISTER THE SHARES, UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (TOGETHER WITH APPLICABLE RULES AND REGULATIONS PROMULGATED
THEREUNDER, THE “ACT”), OR ANY OTHER APPLICABLE STATE OR FEDERAL SECURITIES
STATUTES.  SUBSCRIBER REPRESENTS AND WARRANTS THAT IT IS ACQUIRING THE SHARES
SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO
OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.  SUBSCRIBER AGREES THAT
IT WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, TRANSFER, SELL, PLEDGE, HYPOTHECATE
OR OTHERWISE DISPOSE OF ANY OF THE SHARES (OR SOLICIT ANY OFFERS TO BUY,
PURCHASE, OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF ANY OF THE SHARES), EXCEPT IN
COMPLIANCE WITH THE ACT (INCLUDING WITHOUT LIMITATION RELEASE NO. 5226 LIMITING
THE RESALE TO THE PUBLIC OF ANY OF THE SHARES), AND THE RULES AND REGULATIONS
THEREUNDER.


 


(B)                                 ABILITY TO BEAR RISK.  SUBSCRIBER REPRESENTS
AND WARRANTS THAT (I) THE FINANCIAL SITUATION OF THE SUBSCRIBER IS SUCH THAT IT
CAN AFFORD TO BEAR THE ECONOMIC RISK OF HOLDING THE UNREGISTERED SHARES FOR AN
INDEFINITE PERIOD AND (II) IT CAN AFFORD TO SUFFER THE COMPLETE LOSS OF ITS
INVESTMENT IN THE SHARES.


 


(C)                                  ACCESS TO INFORMATION; EVALUATION OF
RISKS.  SUBSCRIBER REPRESENTS AND WARRANTS THAT (I) IT UNDERSTANDS AND HAS TAKEN
COGNIZANCE OF ALL THE RISK FACTORS RELATED TO ITS PURCHASE OF THE SHARES,
(II) IT HAS BEEN GRANTED THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE
SATISFACTORY ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS
AND CONDITIONS OF THE ACQUISITION OF THE SHARES AND HAS HAD THE OPPORTUNITY TO
OBTAIN AND HAS OBTAINED ANY ADDITIONAL INFORMATION THAT IT DEEMS NECESSARY
REGARDING THE ACQUISITION OF THE SHARES, (III) IT HAS NOT RELIED ON ANY PERSON
IN CONNECTION WITH ITS INVESTIGATION OF THE ACCURACY OR SUFFICIENCY OF SUCH
INFORMATION OR ITS INVESTMENT DECISION AND (IV) IT HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS ARE NECESSARY IN ORDER TO
EVALUATE THE MERITS AND RISKS OF AN INVESTMENT IN THE SHARES.  SUBSCRIBER
REPRESENTS AND WARRANTS THAT IT IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS
DEFINED IN REGULATION D UNDER THE ACT.


 


(D)                                 ENFORCEABILITY.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY SUBSCRIBER AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SUBSCRIBER, ENFORCEABLE AGAINST SUBSCRIBER IN ACCORDANCE
WITH ITS TERMS EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND THE EFFECT OF RULES OF LAW
GOVERNING THE AVAILABILITY OF EQUITABLE REMEDIES.


 


(E)                                  COMPLIANCE WITH LAWS AND OTHER
INSTRUMENTS.  SUBSCRIBER REPRESENTS AND WARRANTS THAT THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE PERFORMANCE OF EACH OBLIGATION HEREUNDER WILL NOT CONFLICT WITH, OR

 

--------------------------------------------------------------------------------


 


RESULT IN ANY VIOLATION OF OR DEFAULT UNDER, ANY AGREEMENT OR INSTRUMENT TO
WHICH SUBSCRIBER IS A PARTY OR BY WHICH SUBSCRIBER IS BOUND, OR ANY JUDGMENT,
DECREE, STATUTE, LAW, ORDER, RULE OR REGULATION APPLICABLE TO SUBSCRIBER.


 


(F)                                    NO GENERAL SOLICITATION.  SUBSCRIBER
ACKNOWLEDGES THAT THE SHARES WERE NOT OFFERED TO SUBSCRIBER BY MEANS OF ANY
GENERAL SOLICITATION, PUBLICLY DISSEMINATED ADVERTISEMENT OR SALES LITERATURE.


 


(G)                                 NO RECOMMENDATION.  SUBSCRIBER ACKNOWLEDGES
THAT NO FEDERAL OR STATE AGENCY HAS MADE ANY FINDING OR DETERMINATION RELATING
TO THE FAIRNESS FOR INVESTMENT IN THE SHARES, AND NO FEDERAL OR STATE AGENCY HAS
RECOMMENDED OR ENDORSED THE SHARES.  SUBSCRIBER HAS RELIED ON SUBSCRIBER’S OWN
LEGAL COUNSEL TO THE EXTENT SUBSCRIBER HAS DEEMED NECESSARY AS TO ALL LEGAL
MATTERS AND QUESTIONS PRESENTED WITH REFERENCE TO THE ISSUANCE OF THE SHARES
SUBSCRIBED FOR HEREIN.


 


(H)                                 LEGEND.  SUBSCRIBER ACKNOWLEDGES THAT A
LEGEND SUBSTANTIALLY AS FOLLOWS WILL BE PLACED ON THE CERTIFICATES REPRESENTING
THE SHARES ALONG WITH ANY ADDITIONAL LEGEND REQUIRED BY FEDERAL OR STATE LAW OR
REQUIRED PURSUANT TO ANY STOCKHOLDER OR SIMILAR AGREEMENT:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933.  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

 

3.                                       VIVUS.

 

(a)                                  VIVUS as Beneficiary.  The parties
acknowledge that (i) the Company intends to use the funds received from
Subscriber to make certain payments to VIVUS pursuant to the Funding Agreement,
and (ii) VIVUS, so long as it is not in breach of any its obligations under the
Funding Agreement, shall be a third party beneficiary of the obligation of
Subscriber to acquire the Shares pursuant to this Agreement with full rights of
enforcement as if a party to this Agreement.

 

(b)                                 Termination upon Exercise of Put or Call. 
The parties hereto acknowledge that VIVUS has an option to purchase, and
Subscriber has an option to sell to VIVUS, the Shares held by Subscriber.  Upon
the closing of any exercise of such option to purchase or option to sell,
Subscriber shall have no further obligation to acquire, and the Company shall
have no further obligation to issue, the Shares.

 

4.                                       Miscellaneous

 


(A)                                  BINDING EFFECT; BENEFITS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  EXCEPT AS PROVIDED IN
SECTION 3(A), NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT
OR THEIR RESPECTIVE

 

--------------------------------------------------------------------------------


 


SUCCESSORS OR PERMITTED ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


(B)                                 WAIVER.  NO ACTION TAKEN PURSUANT TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF
ANY PARTY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY TAKING SUCH
ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS CONTAINED HEREIN.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY ANY PARTY TO EXERCISE ANY RIGHT
OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH PARTY’S RIGHTS OR
PRIVILEGES HEREUNDER OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S RIGHTS TO
EXERCISE THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


 


(C)                                  AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
SUBSCRIBER AND THE COMPANY.


 


(D)                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF
SHALL BE ASSIGNABLE BY SUBSCRIBER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


 


(E)                                  APPLICABLE LAW.  NOTWITHSTANDING THE
PRINCIPLES OF CONFLICTS OF LAW OF ANY JURISDICTION THAT WOULD CAUSE ANY OTHER
LAW TO APPLY, THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF STATE OF NEW YORK EXCEPT FOR MATTERS
OF CORPORATE LAW, WHICH SHALL BE GOVERNED BY THE DELAWARE GENERAL CORPORATION
LAW.


 


(F)                                    SECTION AND OTHER HEADINGS.  THE SECTION
AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY
AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(G)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.


 


(H)                                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
AND COVENANTS. THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS
AGREEMENT SHALL SURVIVE THE ISSUANCE OF THE SHARES TO SUBSCRIBER, AND SHALL
REMAIN EFFECTIVE.


 


(I)                                     INDEMNIFICATION.  SUBSCRIBER HEREBY
INDEMNIFIES AND HOLDS THE COMPANY HARMLESS FROM DAMAGE, CLAIM OR LOSS (INCLUDING
ATTORNEYS’ FEES) RESULTING FROM ANY MISREPRESENTATION OR BREACH OF THIS
AGREEMENT BY SUBSCRIBER.  THE COMPANY HEREBY INDEMNIFIES AND HOLDS SUBSCRIBER
HARMLESS FROM DAMAGE, CLAIM OR LOSS (INCLUDING ATTORNEYS’ FEES) RESULTING FROM
ANY MISREPRESENTATION OR BREACH OF THIS AGREEMENT BY THE COMPANY.


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Subscriber have executed this Subscription
Agreement as of the day and year first above written.

 

 

 

Company:

 

 

 

DEERFIELD ED CORPORATION

 

 

 

 

 

By:

/s/ Jeff Kaplan

 

 

Name: Jeff Kaplan

 

 

Title: Treasurer

 

 

 

 

 

Subscriber:

 

 

 

DEERFIELD PRIVATE DESIGN FUND, L.P.

 

 

 

 

 

By:

/s/ James Flynn

 

 

Name: James Flynn

 

 

Title: General Partner

 

--------------------------------------------------------------------------------